Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a display panel, comprising a first array substrate and a second array substrate cell-assembled with each other, and a liquid crystal layer between the first array substrate and the second array substrate, wherein the display panel further comprises a plurality of sub-pixel units, and each of the sub-pixel units comprises a color film pattern on the first array substrate, an electroluminescent layer on the second array substrate, and driving electrodes for driving the liquid crystal layer and the electroluminescent layer; and the driving electrodes comprise a reflective electrode on the second array substrate and below the electroluminescent layer, a transparent electrode on the electroluminescent layer, and a pixel electrode on the first array substrate; wherein the reflective electrode and the transparent electrode are configured to drive the electroluminescent layer; and the pixel electrode and the transparent electrode are configured to drive the liquid crystal layer; the reflective electrode is further configured to reflect ambient light onto the first array substrate as a backlight of the first array substrate driving the liquid crystal layer for display.  The prior art does not teach, in combination with the limitations above, the color film pattern and the electroluminescent layer are staggered and do not overlap; and an orthographic projection of the color film pattern on the second array substrate and an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871